HERGET, J.
The plaintiff, Mrs. Sarah Blount Jones, filed suit against Ace Freight Lines, Inc., its public liability insurer, Continental Casualty Company, and Henry Kinchen praying for judgment in her favor against said Defendants, in solido, for personal injuries allegedly sustained in an accident resulting from the negligence of Defendants.
Plaintiff alleges she was an employee of Robert Randall and Mrs. Norman M. Randall and was injured in their business establishment by wood and timber falling upon her when the building was struck and damaged by an International truck-tractor of Ace Freight Lines, Inc.
*470The case was consolidated and tried with cases of several plaintiffs alleging damages against the same Defendants caused by the negligence of Defendants.
From a judgment of the Trial Court in favor of plaintiff, Mrs. Sarah Blount Jones, against defendants, Ace Freight Lines, Inc. and Continental Casualty Company, in solido, in the sum of $4,467.00, said Defendants appealed.
For the reasons assigned in the case of Hayes Dairy Products, Inc. v. Ace Freight Lines, Inc., et al., 155 So.2d 33, the judgment of the Trial Court in favor of plaintiff, Mrs. Sarah Blount Jones, against defendants, Ace Freight Lines, Inc. and Continental Casualty Company, is reversed, and judgment is rendered in favor of Ace Freight Lines, Inc. and Continental Casualty Company against Plaintiff, rejecting her demands at her costs.
Reversed and rendered.
REID, J., recused.